ORDER
PER CURIAM.
A jury found Kristan Standish guilty of attempting to escape from confinement. On appeal, he complains that he did not receive a speedy trial and that his due process rights were violated because he was physically restrained during the trial. He also complains that the circuit court erroneously denied his Rule 29.15 motion for post-conviction relief because he established that his attorney was ineffective for failing to disqualify a venire person. We disagree and affirm the judgment of conviction and denial of post-conviction relief. Rules 30.25(b) and 84.16(b).